Citation Nr: 0333841	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-01 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The veteran had active service from 
July 1941 to October 1945.  He died in April 2001.  The 
appellant is the veteran's surviving spouse.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran died in April 2001; his death certificate 
lists the immediate cause of death as diabetes mellitus, due 
to or as a consequence of coronary artery disease, due to or 
as a consequence of congestive heart failure.  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, and a 70 
percent rating was in effect; this condition was not 
diagnosed until many years after service.  

4.  There is credible medical opinion evidence that as a 
result of paranoid symptoms of PTSD, the veteran refused many 
medical treatments and this refusal likely contributed to his 
demise.  

5.  The preponderance of the evidence shows that a service-
connected disability, PTSD, was a contributory cause of the 
veteran's death.




CONCLUSION OF LAW

PTSD, a contributory cause of the veteran's death, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify, the 
record shows that the requirements of the VCAA with regard to 
her claim on appeal were set forth in a letter furnished to 
the appellant and her representative in May 2001.  She was 
also provided a Statement of the Case (SOC) in January 2002 
which reviewed the entirety of the evidence.  Moreover, she 
was provided with the pertinent criteria for her cause of 
death claim in this Statement of the Case.  It appears from 
the contentions and arguments presented by the appellant that 
she is fully aware of the relevant law and evidence germane 
to her claim on appeal, and is aware, as well, of the 
responsibilities that both she and VA share with respect to 
the development of the claim.  The VCAA-notice letter 
combined with the SOC informed her what evidence and 
information VA had and what VA would be obtaining relative to 
this claim.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, no additional 
outstanding records have been identified.  VA treatment 
records and records from Willow Wood Care Center have been 
requested.  The appellant was informed of this fact.  

Finally, the Board notes that the VCAA notification letters 
sent to the appellant, in conjunction with the statement of 
the case essentially complied with the recent holding of 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  This is because 
even if the 2001 VCAA letter did not expressly notify the 
appellant that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b), any such error in the letters was harmless and did 
not affect her substantive rights.  That is so because more 
than one year has passed since the letter was sent, so the 
appellant's case was not decided before the one-year period 
expired, and she had more than ample time to submit 
additional evidence.  The documents collectively provided 
pertinent law and addressed all evidence presented in the 
claim.  It is clear that the claimant has nothing further to 
submit, and adjudication of this claim can proceed.  Further 
delay of the appellate review of this case by the Board would 
serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Cause of Death

The appellant, widow of a World War II veteran who 
participated in the Battle of Pearl Harbor and the initial 
invasion of Guadalcanal as a young sailor, seeks service 
connection for the cause of the veteran's death.  Her main 
contention is that he was so mentally and emotionally 
deteriorated due to PTSD in the final years of his life that 
he was noncompliant with medications, belligerent and 
generally a detriment to his own care, thus he significantly 
hastened his death due to diabetes and heart disease.  She 
notes that his mood and behavior problems due to PTSD were so 
bad that he made many poor decisions and she was not always 
able to control his care.  Due to PTSD symptoms, he would 
become almost violent if he was told to do something contrary 
to his own wishes.  The Board finds credible, uncontroverted 
support for the appellant's theory and, as will be discussed, 
concludes that the evidence supports her claim, and will 
grant service connection for the cause of the veteran's 
death.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2003).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  In general, 
service connection will be established if the evidence 
supports the claim or is in relative equipoise; only if a 
fair preponderance of the evidence is against the claim will 
the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  At the time of the veteran's death, service 
connection was in effect for post-traumatic stress disorder, 
and a 70 percent rating was in effect.  Service connection 
had been granted for this condition in a February 1995 rating 
decision with an effective date of August 1994.  A 70 percent 
rating had been in effect from July 1995.  

The veteran's certificate of death shows that he died in 
April 2001.  His death certificate lists the immediate cause 
of death as diabetes mellitus, due to or as a consequence of 
coronary artery disease, due to or as a consequence of 
congestive heart failure.  

The pertinent evidence includes VA treatment records from the 
VA medical center (VAMC) in Salt Lake City from August 2000 
through January 2001, records from Willow Wood Care Center, 
where the veteran was transferred to from the VAMC, until his 
death in April 2001, and a letter from one of the veteran's 
attending VA physicians about the cause of his death.  The VA 
records show that the veteran was becoming increasingly 
difficult to manage at home due to his impulsive behaviors 
combined with his physical problems.  His wife was attempting 
to maintain him at home and although she was noted to be 
quite competent and caring, he proved to be increasingly 
unmanageable and hostile.  By January 2001, records show he 
was not mentally alert, and in fact he was observed to be 
forgetful and confused.  He was not sociable and he appeared 
withdrawn and even senile.  He elected to no longer attend 
the VA PTSD clinic because he did better not exploring his 
war experiences.  It was determined that the veteran would be 
discharged to a skilled facility.  An advance directive note 
dated in January 2001 signed by two VA doctor makes reference 
to the fact that the veteran's wife, 'makes decisions in his 
best interest' and proceeded to outline the treatment options 
desired by the appellant for the veteran in the event of his 
physical demise.  This document noted that the veteran had 
PTSD with depression in addition to diabetes and heart 
disease.  It indicated that he had limited decision making 
capacity at that time.  Based on findings set forth in the 
directive, the veteran was transferred to Willow Wood.  
Records from that facility show essentially that the veteran 
was confined to bed and heavily medicated until he died in 
April 2001.  

In a written statement dated in July 2001, one of the two VA 
physician who co-signed the January 2001 advance directive 
noted that the veteran had been under the care of the VA 
clinic which he directed since June 1996.  It was noted that 
due to the veteran's "paranoid symptoms of his PTSD he 
refused many medical treatments and this refusal likely 
contributed to an earlier demise than would otherwise have 
occurred."  

Taking all the evidence into consideration, the Board 
concludes that the preponderance of the evidence supports the 
assertion that service-connected PTSD was a contributory 
cause of the veteran's death.  While the treatment records do 
not expressly address the issue of the relationship between 
PTSD and the veteran's death, the VA physician's letter 
expressly and explicitly provides a nexus opinion linking the 
veteran's death to PTSD.  This physician treated the veteran 
as substantiated by the treatment records and specifically as 
established by the advance directive dated in January 2001.  
Furthermore, the Board finds that the nexus opinion is 
uncontroverted by any evidence in the record.  The record is 
replete with reference to the veteran's behavioral decline, 
his PTSD symptoms, and his ever increasing danger to himself 
that preceded his placement at Willow Wood.  These factors 
are consistent with the appellant's arguments that the PTSD 
was a contributory cause of the veteran's death.  The advance 
directive is not contradictory evidence which could rebut the 
VA physician's opinion as it merely noted the wife's ability 
to make decisions for her husband at that stage of his life.  
The evidence is persuasive, compelling and uncontroverted in 
establishing that PTSD was a contributory cause of the 
veteran's death.  

The Board finds that the preponderance of the evidence 
supports the claim of service connection for the cause of the 
veteran's death.  Under such circumstances, the claim is 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



